DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114 After Final Rejection

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/5/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
In claim 1:
Line 3, the term “the pet” lacks proper antecedent basis;
Lines 4-5, the term “wireless transceiver” is confusing since it is unclear if this term is the same term as “a mobile wireless transceiver” or “a wireless transceiver” as claimed in lines 2 and 3 of claim 1.
In claim 2:
Line 1, the term “the sensor” lacks proper antecedent basis.
In claim 3:
Lines 2-3, the term “the predetermined area” lacks proper antecedent basis.
In claim 7:
Line 1, the terms “EEG” and “EKG” are confusing since it is unclear as to what these terms intend to encompass.
In claim 13:
Line 1, the phrase “on a screen of a device” is confusing since it is unclear as to what the term “device” is referred to.



Lines 1-4, the terms “said geo-position boundary”, “said data set”, “said owner”, “said BLUETOOTH-enabled device”, “said profile” and “said remote database” lack proper antecedent basis.
In claim 15:
Lines 1-2, the terms “the housing” and “the pet communication module” lack proper antecedent basis.
In claim 16:
Line 1, the term “the wearable housing” lacks proper antecedent basis.
In claim 18:
Lines 1-2, the term “the wearable housing” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,3,4,6,9,11-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hu (US 2015/0075446).
For claim 1, Hu teaches a pet wearable system, comprising: 
a mobile phone device (35) including a mobile wireless transceiver; 
a pet module (25,40) wearable on the pet including a wireless transceiver to communicate with the mobile wireless transceiver and 
a processor (80,100,110) coupled to wireless transceiver, the processor receiving a user command from the mobile phone device to change a pet behavior by rendering a sound, an electrical shock, or a signal to the pet based on the user command, the mobile phone device and 
For claim 3, Hu teaches a geo-fencing module wirelessly coupled to the processor through the wireless transceiver to define boundary of the predetermined area (see [0006],[0017]-[0019],[0048],[0049]).
	For claim 4, Hu teaches a global positioning system (GPS) to provide outside coordinates (see [0016],[0018],[0047],[0049]).
	For claim 6, Hu teaches the wireless transceiver comprises a cellular network, a Personal Area Network (PAN) or a wireless local area network (WLAN) (see [0046]).
	For claim 9, Hu teaches a display with user selectable color (Figures 5-10 showed “display”).
	For claim 11, Hu teaches code to set a geo-fence (see [0006],[0017]-[0019],[0048],[0049]).
	For claim 12, Hu teaches code to set a radius as a geo-fence (see [0006],[0017]-[0019],[0048],[0049]).
	For claim 13, Hu teaches code to select a point on a geographical map displayed on a screen of a device (see [0006],[0017]-[0019],[0048],[0049]).

	For claim 15, Hu teaches shocking prongs (77) positioned on the housing and electrically coupled to the pet communication module to discharge electrical energy into the pet (see Figures 2 and 3).
	For claims 16 and 20, Hu teaches the wearable housing comprises a collar (25), a chest strap, or a foot strap.
	For claim 17, Hu teaches code for translating user voice communication, wherein user voice communication is provided to the pet module (see [0035]).
	For claim 18, Hu teaches a flexible display (38).
	For claim 19, Hu teaches a pet system, comprising: 
a mobile device (35) receiving a command including a user voice command or a user finger command; and 
a wearable housing (40) including: 
a sound, an electrical shock, or a signal generator module adapted to transmit an indication to the pet; a wireless transceiver to receive the .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2015/0075446) in view of Tanigawa et al. (US 2014/0311415).
 discloses most of the claimed invention except for mentioning a urine sensor or a feces sensor.
Tanigawa et al. teach that it is old and well known in the art to provide a urine sensor or a feces sensor (equivalent to odor sensor as indicated in [0062] and [0066]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hu so as to include the use of a urine sensor or a feces sensor, in a similar manner as taught in Tanigawa et al., in order to detect concentration of odor from pet excretion.
For claim 10, as described above, Hu discloses most of the claimed invention except for mentioning an odor sensor to detect pet waste, wherein the odor sensor receives indoor or outdoor coordinates to advise an owner or a training network.
Tanigawa et al. teach that it is old and well known in the art to provide an odor sensor (see [0062] and [0066]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hu so as to include the use of an odor sensor, in a similar .
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2015/0075446) view of Seltzer et al. (US 2016/0366858).
For claim 5, as described above, Hu discloses most of the claimed invention except for mentioning location beacons inside a house to provide inside building coordinates.
Seltzer et al. teach that it is old and well known in the art to use beacons in a house to provide monitoring/tracking/detecting/training for pets (see [0037] and [0038]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hu so as to include the use of a pet beacons, in a similar manner as taught in Seltzer et al., in order to monitoring/tracking/detecting/training pets.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2015/0075446) in view of Couse (US 2014/0275824).
For claim 7, as described above, Hu discloses most of the claimed invention except for mentioning an EEG or EKG sensor.
 teaches that it is old and well known in the art to use an EEG or EKG sensor for monitoring animal health (see [0078]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hu so as to include the use of an EEG or EKG beacon, in a similar manner as taught in Couse, in order to monitoring pet health.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2015/0075446) in view of Prior (US 2010/0166240).
For claim 8, as described above, Hu discloses most of the claimed invention except for mentioning a hearing aid unit.
Prior teaches that it is old and well known in the art to use a hearing aid unit for pets (see [0008]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hu so as to include the use of a hearing aid unit, in a similar manner as taught in Prior, in order to assist pet hearing.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644